DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending.
Claims 1-9 are rejected below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to computations without significantly more. The claim(s) recite(s) calculating a target value. This judicial exception is not integrated into a practical application because the claim itself only includes a mathematical expression without any type of application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the target value is merely calculated by known data and not used in any meaningful way.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 discusses the change width of the power.  This does not seem to be a term in the art or have a explicit definition in the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chae (U.S. PG Pub. 2019/0181644).

AS to claims 1 and 9, Chae teaches an energy management device for a microgrid that is interconnected to a power system and includes an energy storage apparatus, wherein the energy management device calculates a target value of received power of the microgrid, the target value of the received power optimizing energy use efficiency of the microgrid, based on a supply and demand prediction of power in the microgrid with upper and lower limits of received power of the microgrid and upper and lower limits of output power of the energy storage apparatus as constraint conditions [0034-0039].  

As to claim 2, Chae teaches wherein the energy use efficiency of the microgrid is evaluated using an objective function[ 0010, 0039].  

As to claim 3, Chae teaches wherein the objective function is a function evaluating a use-restricted period of the energy storage apparatus [0116].  

As to claim 4, Chae teaches wherein the objective function is a function evaluating an electricity rate of the microgrid [0023].  

As to claim 5, Chae teaches wherein the objective function is a function in which a term evaluating the use-restricted period of the energy storage apparatus and a term evaluating the electricity rate of the microgrid are added with weight[0023, 0116].  

As to claim 6, Chae teaches wherein a condition of a change width of a received power target value of the microgrid is added to the constraint condition [0058].  
As to claim 7, Chae teaches wherein a prediction target period of the target value is divided into a plurality of sections, and the target value of the received power optimizing the energy use efficiency of the microgrid for each of the divided sections is calculated[0096].  

As to claim 8, Chae teaches wherein the section is longer than a cycle of the supply and demand prediction[0069, 0098+].  Chae teaches that the sections are real-time energy use is instantaneous while the predictions occur over a time period.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bahramirad teaches energy efficiency of a storage unit on a microgrid.

Conclusion
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119